Citation Nr: 0917863	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).

This case was previously remanded by the Board in May 2005.  
The additional development prescribed therein having been 
completed, this case was returned to the Board for appellate 
disposition.  Some of the development leads to the action 
taken below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement that the Veteran submitted in support of his 
claim, he stated that he had been treated at the Department 
of Veterans Affairs Medical Center (VAMC) in Augusta, Georgia 
for PTSD and depression for approximately 9 or 10 years.  
However, the only Augusta VAMC records in the claims file are 
from March to April 2001.  These records indicated that the 
Veteran had a history of PTSD, suggesting that he may have 
received previous treatment for his PTSD.  The claims file 
does not indicate what, if any, attempts were made to obtain 
copies of the Veteran's VA treatment records for the period 
prior to March 2001.  

Furthermore, a March 2009 document entitled "Master Record" 
from the Augusta VAMC indicates that the Veteran was then 
currently enrolled in the mental health PTSD clinic.  The 
claims file does not contain any of the Veteran's VA mental 
health records for the period after April 2001.  

The Veteran's VA treatment records could contain information 
relevant to his claim that his currently diagnosed PTSD is 
related to his military service.  Therefore, they should be 
obtained and associated with the claims file.  See e.g. Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA treatment 
records are in constructive possession of the Secretary, and 
must be considered if the material could be determinative of 
the claim).  

Additionally, the claims file indicates that the Veteran 
receives disability benefits from the Social Security 
Administration (SSA).  However, the Veteran's SSA records are 
not part of the claims file, and there is no indication that 
any attempt was made to obtain these records.  38 C.F.R. § 
3.159(c)(2).  Given the other needed development herein, the 
Board finds that these records also should be obtained.  

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency, such as a VA medical 
facility or the SSA.  VA will end such efforts only if it 
concludes that the records sought do not exist, or that 
further attempts to obtain them would be futile.  Id.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).  This 
letter should comply with the guidance 
concerning notice set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all psychiatric treatment.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  VA 
records should be obtained, especially 
those from the 9 to 10 year period prior 
to 2001 from the Augusta VA facility.  
More recent treatment records should also 
be obtained.  If additional records are 
not located, the claims folder should 
document the efforts made to obtain these 
records.

3.  The Veteran's SSA disability records 
should be obtained.  If these records 
cannot be obtained, the claims file 
should document the efforts made to 
obtain them.

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




